BAKER, Circuit Judge.
Appellant failed in his suit to hold appellees for infringement of claims 2, 7, and 8 of letters patent No. 354,577, December 21, 1886, issued to appellant for improvements in ruffler attachments for sewing machines. We fully agree with the Circuit Court’s holding of noninfringement; and the reasons therefor are adequately expressed, we think, in that court’s opinion, which is reported in 125 Fed. 386. Other questions affecting the merits are consequently immaterial.
Appellees ask us to review the overruling of their motion to suppress the depositions of two of appellant’s witnesses for their refusal, on advice of appellant’s counsel, to answer certain cross-examining questions. The matter has become purely moot in this case.
Appellant urges upon our consideration an alleged error of the court in overruling _ his motion to tax against appellees the costs occasioned by their propounding, alleged improper cross-examining questions to appellant’s witnesses. The motion is based on the proposition that a cross-examiner in an equity suit may not go beyond the scope of the direct examination. Even on that basis the ruling was right, because the cross-examining questions were germane to the matters in issue, which had been opened up on direct examination.
The decree is affirmed.